COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Tyrone Gaynell Conelly v. The State of Texas

Appellate case number:    01-12-00398-CR

Trial court case number: 1765756

Trial court:              County Criminal Court at Law No. 7 of Harris County

       The record was due in the above-referenced appeal on May 28, 2012. The clerk’s record
has been filed. The reporter’s record has not been filed.
       The clerk’s record reflects that, on April 17, 2012, the trial court found that appellant is
indigent for purposes of appointing counsel and that it appointed Daucie Schindler to represent
appellant on appeal. The trial court did not find that appellant is indigent for purposes of
obtaining a free record.
        On September 19, 2012, the Clerk notified appellant, through his appointed counsel, that
the court reporter responsible for preparing the record in this appeal had informed the Court that
appellant had not paid or made arrangements to pay the reporter’s fee for preparing the record.
The Clerk further notified appellant that his appeal may be considered without a reporter’s record
unless, on or before October 8, 2012, appellant (1) caused the reporter’s record to be filed, (2)
filed proof that he had paid or made arrangements to pay the reporter’s fee for preparing the
record, or (3) filed proof that he is entitled to proceed without payment of costs. See TEX. R.
APP. P. 37.3(c). Appellant did not respond.
        Accordingly, appellant’s brief must be filed no later than 30 days after the date of this
order and the Court will consider and decide those issues or points that do not require a
reporter’s record for a decision. See id.
       The motion for extension of time filed by the court reporter is dismissed as moot.
       It is so ORDERED.

Judge’s signature: /s/ Sherry Radack
                    Acting individually      Acting for the Court

Date: March 12, 2013